Citation Nr: 1107880	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  10-08 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for a left eye disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from April 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 RO rating decision that denied 
service connection for a left eye disorder (listed as central 
optic vein occlusion of the left eye).  The Veteran provided 
testimony at a personal hearing at the RO in May 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a VA Form 9, received in March 2010, the Veteran indicated 
that he wished to avail himself of a hearing before a decision 
review officer at the RO.  In May 2010, the Veteran testified at 
a personal hearing at the RO.  

In December 2010, the RO notified the Veteran that he had been 
scheduled for a hearing before the Board sitting at the RO 
(Travel Board hearing) in January 2011.  In a December 2010 
statement, the Veteran requested that his daughter attend the 
hearing in his place, as his representative, because he had 
recurring medical problems.  A December 2010 report of contact 
noted that the Veteran was told that his daughter could not stand 
in for him at the scheduled January 2011 Travel Board hearing.  
There was a notation that the Veteran stated that he would attend 
the hearing in January 2011.  

In January 2011, the RO notified that Veteran that, as he 
requested to keep his Travel Board hearing in January 2011, his 
hearing date and time remained as originally scheduled.  In a 
statement received in January 2011, the Veteran reported that due 
to the treacherous travel and sidewalk/road conditions caused by 
a snow storm on the day before his scheduled hearing, he would be 
unable to attend his January 2011 Travel Board hearing.  The 
Veteran indicated that he was blind in one eye and that he 
suffered from cardiac problems.  He stated that under medical 
advice, his daughter was to accompany him to the hearing, but 
that it was impossible for her to attend due to the impassibility 
of the roadways.  The Veteran specifically requested that he be 
rescheduled for a new Travel Board hearing.  

As the Veteran has requested a Travel Board hearing, the case 
must be returned to the RO to arrange such a hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2009).  In this case, the Board finds that the Veteran 
meets the requirements of "good cause" shown for his failure to 
attend to the hearing.  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a 
Travel Board hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



